Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 and 4-6, drawn to a polypeptide comprising a first region having at least 90% sequence identity to amino acids 1-8 of SEQ ID NO:1 and a second region having at least 90% sequence identity to amino acids 11-20 of SEQ ID NO:1, wherein the polypeptide comprises fewer than 1000 amino acids. Applicants are requested to elect a single disclosed species for the claimed peptide. 
Group II, claim(s) 2 and 3, drawn to recited polypeptide comprising/exhibiting a region, at least 90% sequence identity to WPSGGQMTGGKRKNSILNPI (SEQ ID NO: 1) or to a portion thereof, wherein the portion comprises 15-19 amino acids. Applicants are requested to elect a single disclosed species for the claimed peptide. 
Group III, claim(s) 7-9, drawn to a nucleotide encoding the polypeptide of claim 1, its vector and a cell expressing its vector.
Group IV, claim(s) 10-14, drawn to a method for generating a standard curve for an Enzyme-Linked Immunosorbent Assay (ELISA) or an AlphaLISA® for detecting a cystic fibrosis transmembrane conductance regulator (CFTR), the method comprising: (a) adding the polypeptide of claim 1  to a container comprising a capture antibody; (b) allowing the polypeptide to bind the capture antibody to form a polypeptide- capture antibody complex, (c) adding a detection antibody to the polypeptide-capture antibody complex; and (d) detecting binding of the detection antibody to the polypeptide-capture antibody complex. To avoid 112(b) rejection, applicants are requested to delete the trademark symbol see MPEP 7.35.01]. This group may be subjected to 101 rejection, because it appears that claim language is an abstract idea. 
Group V, claim(s) 15-18, drawn to a method for quantifying CFTR protein expression in a sample, the method comprising the steps of: 4Preliminary Amendment U.S. National Stage Entry of International Application No. PCT/US2018/067932 Attorney Docket No.: PRS-047 (a) adding a sample containing the CFTR protein to a capture antibody, wherein the capture antibody is UNC596; (b) allowing the CFTR protein to bind the UNC596 antibody to form a CFTR protein- UNC596 complex, (c) adding a detection antibody to the CFTR protein-UNC596 complex, wherein the detection antibody is UNC450; and (d) detecting binding of the UNC450 antibody to the CFTR protein-UNC596 complex. This group may be subjected to 101 rejection, because it appears that claim language is an abstract idea. 
Group VI, claim(s) 19-20, drawn to A kit for performing an ELISA or an AlphaLISA to detect CFTR protein, the kit comprising:(a) a polypeptide of claim 1 (b) a capture antibody; and (c) a detection antibody. To avoid 112(b) rejection, applicants are requested to delete the trademark symbol.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI  lack unity of invention because the groups do not share the same or corresponding technical feature. The SEQ ID NO:1 is not a common technical feature for the groups I-VI. The claim 1 does not require the exact sequence of SEQ ID NO:1 as a single piece, but comprises broken two pieces of SEQ ID NO:1 and claim does not say two pieces are contiguous. The independent claim 15 does not even require SEQ ID NO:1.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/            Primary Examiner, Art Unit 1658